Species Election Requirement
1)	Claims 1-11, 13 and 14 have been canceled via the amendment filed 09/14/20.
	Claim 12 has been amended via the amendment filed 09/14/20.
	New claims 15-27 have been added via the amendment filed 09/14/20.
	Claims 12 and 15-27 are pending. 
2)	This application contains claims directed to more than one species of the generic invention, (A) and (B).  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common antigenic and genetic characteristics; and pathogenesis characteristics respectively.
(A) Applicants must elect one of the Lactococcus species encompassed within the scope of the claims (see claim 19 and section [0014] of the specification):
(i) Lactococcus lactis subsp. lactis JCM5805; (ii) Lactococcus lactis subsp. lactis JCM20101; (iii) Lactococcus lactis subsp. lactis NBRC12007; (iv) Lactococcus lactis subsp. lactis NRIC1150; (v) Lactococcus garvieae NBRC100934; (vi)  Lactococcus lactis subsp. cremoris JCM 16167; (vii) Lactococcus lactis subsp. cremoris NBRC 100676; (viii) Lactococcus lactis subsp. hordniae JCM1180; and (ix) Lactococcus lactis subsp. hordniae JCM11040. 
Claims 12, 15-18 and 20-27 are generic. 
(B) Applicants must elect one of the following skin conditions and photodermatosis species encompassed within the scope of the claims (see claims 15 and 16; and sections [0024] and [0037]):
(a) Solar dermatitis; (b) Sunburn; (c) Photoaging; (d) Photosensitivity; (e) Daily life skin damage; (f) Drying of the skin; (g) Erythema; (h) Hot flashes of the skin; (i) Skin redness; (j) Red face; and (k) Rough hands.
Claims 12 and 17-27 are generic.
3)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species identified above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species. 
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the species election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
4)	The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species. 
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 
Correspondence
5)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
6)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
7)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2021